Title: From James Madison to James Monroe, [22 August 1814]
From: Madison, James
To: Monroe, James


        
          Dear Sir
          10 OC. A.M [22 August 1814]
        
        Since mine of this morning Tatham has arived and speaks of reinforcements to the first Column of the Enemy at Notingham. Taylor, I understand is also here just from Parker, with a report that the Enemy have 3000 in the Potowmac. This must be a great exaggeration, if there be not more shipping than we know of. It wd. seem not improbable that if they have land force of any sensible importance, that it would be equal to some distinct object, otherwise it wd. not be taken from the real operative force. It is sd. Parker is moving up parallel with the frigates; but at what point they were I do not learn. I take for granted that there are arrangements where you are for quick intelligence from every important point. The papers of all the Offices are under way to retired places. I fear not much can be done more than has been done, to strengthen the hands of Gen’l. W. As fast as succours arrive here they will be hastened on, but the crisis I presume will be of such short duration, that but few even from the neighboring country will be on the ground before it is over. Genl. Douglas’s Brigade will receive another spur—so will the militia who are to rendevouz at a Church in Fairfax near this. Wadsworth is taking measures for defensive works on the road about Bladensbg.
        It appears that the re-inforcements in Canada, amount to 8 or 10,000. Yrs.
        
          J. M.
        
      